DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending and subject to examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Specification
Per MPEP § 606, the word “a” should not be included as the first word of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records.  Accordingly, the title of the invention is now reflected in the Office’s records as:  PLANAR SUSPENDED CEILING SYSTEM AND A METHOD FOR INSTALLING THE CEILING SYSTEM.

Claim Objections
Claims 1 and 7 are objected to for the following reasons: 
in the “wherein a slit” limitation, “the entire rear side” should be --an entirety of the 
the “wherein opposing” limitation should be amended as follows --wherein opposing portions of the at least one side edge are each provided with [[each]] a groove (6)--.
Dependent claims 2-6 are objected to because of the following informalities: “A system according to…” should be --The system according to…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the relative term “such as” renders the claim indefinite.  In this regard, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by “such as” and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by EP 0 237 504 A2 (hereinafter “D1”).
Regarding independent claim 1, D1 describes a planar suspended ceiling system (see figs. 1-4) comprising:
a ceiling tile (3) having a front side, a rear side and at least one side edge extending between the front side and the rear side, the ceiling tile (3) comprising an acoustical absorbing body (33), and a front cover (32) arranged at the front side of the ceiling tile (3),
wherein a slit (see the cuts between element 331 in the case when the elements 331 are not glued together) is provided extending across the entire rear side of the acoustical absorbing body (33) thereby dividing said acoustical absorbing body (33) into a first and a second body section (331), and having a depth such that the ceiling tile (3) is foldable along the slit with the front cover (32) acting as a joint,
wherein opposing portions of the at least one side edge are provided with each a groove (35) and, 
a grid of profiles (1) supporting said ceiling tile (3) in a planar non-folded state (p. 7, ll. 4-5; "flat ceiling sections") in which flanges (2) of the grid of profiles (1) extend into the grooves (35) thereby supporting the ceiling tile (3).

Regarding claim 2, D1 (see fig. 1-4) discloses a ceiling system, wherein the ceiling tile (3) comprises a compressed fiber material such as glass wool (p. 4, l. 35).

Regarding claim 3, D1 (see fig. 1-4) discloses a ceiling system, wherein the grid of profiles (1) have an inverted T-shape (see fig. 1 and fig. 4).

Regarding claim 4, D1 (see fig. 1-4) discloses a ceiling system, wherein the front cover (32) comprises a woven or nonwoven glass fiber fabric (p. 4, l. 35).

Regarding claim 5, D1 (see fig. 1-4) discloses a ceiling system, wherein the front cover (32) is glued (p. 5, l. 1) to the acoustical absorbing body (33).

Regarding claim 6, D1 (see fig. 1-4) discloses a ceiling system, wherein the grooves (35) of the ceiling tile (8) are configured to conceal the grid of profiles (1) in the planar non-folded state (p. 7, ll. 4-5; "flat ceiling sections") of the ceiling tile (1), thereby enabling concealed mounting.

Regarding independent method claim 7, D1 describes a method for installation of a suspended ceiling system (see fig. 1-4) comprising:
a ceiling tile (3) having a front side, a rear side and at least one side edge extending between the front side and the rear side, and a grid of profiles (1) comprising flanges (2) for supporting the ceiling tile (3),
the ceiling tile (3) comprising an acoustical absorbing body (33), and a front cover (32) arranged at the front side of the ceiling tile (3),
wherein a slit (see the cuts between element 331 in the case when the elements 331 are not glued together) is provided extending across the entire rear side of the acoustical absorbing body (33) thereby dividing said acoustical body (33) into a first and a second body section (331), and having a depth such that the ceiling tile (3) is foldable along the slit with the front cover (32) acting as a joint,
wherein opposing portions of the at least one side edge are provided with each a groove (35), the method comprising:
installing the grid of profiles (1) in a room of a building,
mounting the ceiling tile (3) in the grid of profiles (1) by arranging the ceiling tile (3) in a folded state by folding the ceiling tile (3) along the slit with the front cover (32) acting as a joint,
directing an apex of the folded ceiling tile (3) in an upward direction,
advancing the folded ceiling tile (3) from below to position in which the groves (35) are aligned with an opposing pair of flanges (2) of the grid of profiles (1), and
straightening the folded ceiling tile (3) to a planar, non-folded state (p. 7, ll. 4-5; "flat ceiling sections") such that the flanges (2) are received by the grooves (35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635